Exhibit 32.1 CERTIFICATIONS I, Dennis Becker, Principal Executive Officer of CommerceTel Corporation (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that to my knowledge: 1. The Quarterly Report on Form 10-Q of the Company for the period ended September 30, 2011 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2011 By: /s/ Dennis Becker Dennis Becker Chief Executive Officer (Principal Executive Officer)
